Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 3, 2020

                                     No. 04-18-00498-CV

                    MWM HELOTES RANCH, LTD. and Myfe Moore,
                                           Appellants
                                               v.
 John H. WHITE Jr., Individually; John H. White III, Individually; John H. White Jr., John H.
  White III, and Molly C. White, in their capacities as Co-Trustees of the 1983 John H. White
 Long-Term Trust F/B/O John H. White Jr., and of the 1976B Partnership Trust; TCW Helotes
                                Ranch Ltd; and Tuleta White,
                                           Appellees

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI11563
                        Honorable David A. Canales, Judge Presiding


                                        ORDER
        On August 20, 2020, appellees filed a motion to amend the judgment to render judgment
against the surety in this case. See TEX. R. APP. P. 43.5. The motion recites that appellants
oppose the requested relief. Because we affirmed the trial court’s judgment, the rendition of
judgment against the surety on the appellants’ supersedeas bond is a mandatory, ministerial duty
that may be performed at any time, even after our plenary power has expired. See TEX. R. APP.
P. 43.5, 19.3; see also Whitmire v. Greenridge Place Apartments, 333 S.W.3d 255, 260-61 (Tex.
App.– Houston [1st Dist.] 2010, pet. dism’d) (noting that rendering judgement against the
sureties is a ministerial act involving no judicial discretion and thus the court of appeals may
amend its judgment after its plenary power expires to operate against the sureties on the
supersedeas bond). Accordingly, the appellees’ motion is GRANTED. An amended judgment
holding the surety on appellants’ Supersedeas Bond No. 3462398 liable for the performance of
the judgment and for any costs taxed against appellants to the extent of the bond amount will be
issued shortly, after which the mandate will be issued.




                                                   _________________________________
                                                   Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of September, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court